Letter of recommendation for Jason W. Siesser.

My name is Sandra van der Heijden (45 years old) and I live in the city of Eindhoven, the
Netherlands. I am mattied to William van der Put, together we have a 9 year old son.
I work part-time as a Dutch language coach for Expats and International students.

I met Jason at a birthday party of a mutual friend and from the start we had a good connection.
I appreciate Jason’s sharp mind, his honest and straightforward opinion in conversations. Jason
can give a different perspective, an interesting view on things.

He can also make a situation fun and I could have good laugh with him, as we did on the many

occasions we met.

We and Jason, and other mutual friends, came together may times to play different boardgames,
catd games, have bbq’s or dinner parties together.

For many years we came together to celebrate Christmas, New Year, Halloween, Surprise (a
Dutch gift event), birthdays and the weddings of each other. We went for walks with the dogs,
played in a park with my son or have activities with our mutual friends.

Jason always came up with new initiatives for the activities with our mutual friends.

He is a social person, but also appreciates spending time with just one friend.

Jason is a helpful person, when we needed a friend to lend a helping hand, he was there for us.

When I had a child, he was very wholehearted to us and welcomed a young family in his house.
My son would sleep in their bedroom and we could eat together.

When my son got a bit older, Jason played with him a lot and treated him like he was his nephew.
He was vety cating and considerate of him, My son really liked Jason and still did when he saw
him again after several years when he came to visit us in June 2018.

I trust him fully when cating for our son and really appreciate the warm and loving way he
interacted with him.

I wish I could vouch for him in person, because he deserves my suppott.

With regards,
Sandra van der Heijden

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 1 of 10

 
My name is Rebecca Peters, and | am the owner of a wellness business here in Columbia, Missouri called
Bellelune Massage and Yoga. | have been living here in Columbia for 17 years, and formerly worked for
the University of Missouri for nine years as an administrative assistant.

| first met Jason Siesser in August of 2016, as we dated briefly for that month. After that, we became
platonic friends, and | was also his roommate for thirteen months from February 2017 - March

2018. Jason is a helpful friend who offered to let me rent his extra room in his condo so that | could
save some money. He also cared for my cats while | was out of town several times, including an entire
month in the summer of 2018, after | had already moved into my new apartment.

Jason loves to cook and socialize with friends, and has a network of friends in Europe from his time living
there. He has a fascination with people and how ideas and culture influence and shape their beliefs and
behavior. He often spoke about how he would encourage his students at Higbee High School to think
critically about what beliefs they held but didn't question. He seemed to put a lot of time into preparing
his history lessons while teaching there, often gathering textbook and video resources.

My overall impression of Jason is that he is a loyal friend who does what he can to help others, even
when potentially inconvenient for him. It's my sense that he has high expectations for himself,
academically, and in life, generally. Some of my favorite memories of Jason were going on evening
walks around the neighborhood talking about life and the people we'd met and interacted with.

Please let me know if you need anything else.
Thanks,

Rebecca Sue Peters, BA, E-RYT500, LMT
Experienced Yoga Teacher and Licensed Massage Therapist

www. BelleluneMassage.com
www.RebeccaSueYoga.com

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 2 of 10
Letter of recommentdation for Jason W. Siesser

My name is William van der Put (49 years old) and I live in the city of Eindhoven, the Netherlands.
I work in the High tech industry as an Equipment engineer.

I got to know Jason in 2006 via a mutual friend.

He just arrived here from Germany.

We immediately had a good connection, because he really enjoined playing board games and so did
I. Also his love for reading and talking about books caught my attention, as I like to read al kinds of
books too. In the years after this first meeting, we had many evenings were we played all type of
board games with a group of friends, centring around Jason and his wife. He always put in the extra
effort to make us feel at home in their house.

In between playing games we had many talks about numerous (world) topics and I really
appreciated his opinions and views. Being American, he could throw in a refreshing perspective that
made the conversations interesting and worthwhile.

Later when I got a son, he became the “funny uncle” my son didn’t have and Jason was very aware
of this and also there invested time and effort to make my son feel good (and in the process taking a
load of the parent’s shoulder. Despite the language barrier, my son and Jason became mates.

I can say from my years of friendship with Jason that he is a warm and gentile person.

He’s the first to show up if I needed help or just a friendly talk.
I wish I could vouch for him in person, because he deserves my support.

With regards,

William van der Put

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 3 of 10

 
August 29, 2018

To Whom it may Concern:
RE: Jason William Siesser

My name is Carla Calhoun and | am a first cousin to Jason William Siesser. | have
had the pleasure of being in his life since he was born. | remember being a 10
year old little girl and how thrilled our family was when he was born. His parents
had tried to conceive for almost 10 years so you can only imagine how excited we
all were!

| lived with Jason when he was a small boy as his parents took my sister and | in
when our home life became unbearable. | was able to be around Jason daily
throughout this period of my life. He was the typical little boy that played flag
football, loved puppies, and was onery to his little sister.

Jason and | have always had a close relationship which has been a blessing in my
life. Jason is a passionate person, expressing his love and affection for those he
loves by his big hugs, and a kiss on the cheek every time he sees you. | remember
his all-time favorite thing to do as he sit with you is to twirl your hair with his
fingers. Sensitive and caring with a large heart is how | would describe our boy,
Jason. As you can see from some of the pictures | provided, he always had either
a puppy or a kid in his arms.

Jason frequently spent time at my house when he was going to the community
college. We spent many afternoons together playing with my daughter, Hannah
his little cousin. He has always been so good with children and | am glad they
were able to foster a tight bond. | recall him having the same job at a pizza joint
for most of high school and part of his college career. He is a loyal employee as
well as a loyal friend and family member. After Jason graduated from college, he
decided to join the military and served four years. Jason had the opportunity to
see many places overseas and it never failed that when he came home, he always
came bearing gifts for everyone. | have many sweet gifts from various countries.
Thoughtfulness sums up the nature of his heart. Even on his most recent trip, |
received a postcard from him. He is always thinking of others and how he can
brighten their day.

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 4 of 10

 
Jason is very intelligent and resourceful. He is financially savvy for sure as | do not
believe he has ever bought a car on credit. Jason is a great story-teller and |am
attaching a letter that he penned when our granny died. He has a vivid
imagination and has always enjoyed writing and storytelling since he was a child.

Jason has always been straight-laced, obedient to his parents and the law. He has
never gotten into trouble with his parents and certainly never been in trouble
with the law. My prayer is that describing to you a little about the Jason | know
and love will give you an idea of the kind of person he really is.

lam dedicated to support Jason and will do whatever it takes to help him.

Sincerely yours,

Carla Calhoun

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 5 of 10

 
   

Keith Calhoun
22531 Falcon Road
Lebanon, Missouri 65536

Holder | Susan | Slusher
107 N. Seventh St.
Columbia, MO 65201

8/30/2018
I am writing this letter in response to the character of Jason Siesser.

Background:

I am the Plant Manager for an Emerson plant located in Lebanon Missouri. We employ 900 people and
I am the manager of this plant with oversight for another 550 employees in Ava Missouri with Emerson.
I have lived in the Lebanon community for approximately 10 years and have served on several civic
organization boards in the area.

Connection to Jason Siesser:

Jason Siesser is a cousin of my wife, Carla Calhoun. She and I have been married for 30 years.
Therefore I have known Jason for most of his life as my wife Carla is very close to Jason and his parents,
Darrell and Nancy Siesser. Jason has stayed in our home many times over the years and also developed
strong relationships with our two daughters, 18 and 22 years old.

Character of Jason as seen through my eyes:

Jason has always been very close to our family and has always made time to come visit us and stay with
us. He loved to play board games with my daughters and I could always hear them laughing and sharing
great times together. My kids (adults now) love Jason very much! Jason attended many of my kids’
sporting events over the years. Jason is a special relative in our family and we have developed a solid
family bond. Jason served his country in the military, went to college, and explored other countries
overseas. Jason is a responsible adult as evidenced by his financial achievements as well with
purchasing a home several years ago. I have never known Jason to be anything other than a very special
cousin and a very special person. Everyone in my immediate family would agree with this. We love
him!

Sincerely,
Electronically sent via email

Keith Calhoun

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 6 of 10

 

 
 

To whom it may concern,

My name is Stacey Dennis and I am Jason Siesser’s little sister. Since Jason came
back from the Netherlands he’s played a big role in my family’s life as the uncle
to my two children, Connor Age 9 and Noah age 7. Jason has spent quite a bit of
time with my family. He visits my home often just to play with his nephews.
Their faces light up when Jason comes in because they know it’s time to play
wrestle with their uncle. He occasionally will spend the night every now and then
just because he wants to be around family. My children are very different as my
oldest enjoys reading and video games and my youngest enjoys anything
outdoors. Jason is amazing to adapting to their interest. Jason takes my oldest son
Pokémon hunting and plays video games with him. He takes my youngest son
hiking into the park because he knows he enjoys being outdoors. My youngest son
has had a hard time in school and Jason has taken time to help him learn to read
which was extremely helpful. Jason has alway made time and dropped everything
to help me out if I needed it. There are times that I have conflicts in my schedule
and he’II stop what he’s doing to go pick my kids up from school. Jason is a
person that loves and does everything he can for his family.

 

Sincerely,
Stacey Dennis

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 7 of 10
1: Jason and | met about 10 years ago, we shared the same interested which was an online game. We
have never seen each other before. We played an online game together many times. We talked to each
other and came to know that we actualy lived verry close to each other and so we met. We started to
hang out with each other.

2: | consider Jason as a good friend. We have the same interests as it comes to play computer games or
board games. We have fun with each other and we can talk about basicly everthing. We help each other
whenever we can.

3: | see Jason as an open and sensible person. He makes easy contact with others and is verry social. He
likes to have friends and having a good time with friends and family. He is honost and fair. Always up for
a good joke. He is smart and intelligent if he has the right motivation he can do it.

4: He is always in for helping hand, one day | was doing a job. | was installing a huge light ornament in a
house. | needed to build a up a scafffolding to reach the ceiling of the house. It was 2 stories high. |
needed to hold up the ornament to mount it the ceiling. | came to the conclusion that this wasn't a one
man job. To big and to heavy, | called Jason and he came to help me. We had a good day together, fixing

it.

5: Thanks to him we met other people as well and those people are our friends now. Jason likes to
organise game night with friends.

6 My overall impression of Jason that he is a good hearted person, social, loves his family and friends.

7; My best memory of Jason that we always had good times when we hang out with each other.

Hoang Vu Nguyen

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 8 of 10

 

 
Tami,

My name is Jim Hudson and | am Jason William Siesser’s uncle. | am writing
on his behalf to share my memories of the Jason | recall, and that certainly
isn’t the Jason that sits in this current situation.

Jason was always a fun loving young man who loved the outdoors, to play
games, and spend time with his younger cousins. He was always engaging
with them and trying to teach the games, sports, and many other

activities. Seems like he was always destined to be a teacher. He also was
great at debating many subjects with his aunts, uncles, and grandparents on
just about any subject but especially loved to talk about the KC Chiefs as he
was a huge football fan.

Jason always demonstrated a willingness to help others, especially my parents,
his grandparents, as they moved into their senior years. Helping them on their
farm and as they moved closer to his parents, he was there to help with
gardening and other chores when he could. He loved teaching and being
engaged with his students and assisting physically and or mentally challenged
people as well.

We were all very proud of Jason when he graduated college as many of his
aunts, uncles, parents, and so many other family members had not achieved
that level of education. Even more proud when he decided to enlist and serve
his country as his father did and his grandfather. He did that honorably and
with pride.

| have no idea the factors involved that lead to this current situation as | have
not been very engaged with Jason for the past few years, but | know this is
way outside the young man | have known for so many years and clearly
outside the acts and or thoughts of any of his family members. | hope and
pray for the best and know he can a contributor to our society when given the
opportunity to do so.

Regards,

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 9 of 10
Jim Hudson
2261 Terraridge Dr.
Highlands Ranch, CO, 80126

Case 2:18-cr-04107-RK Document 51-1 Filed 03/31/21 Page 10 of 10
